Citation Nr: 0414536	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  01-03 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for the residuals of 
traumatic injuries of the mouth and jaw, including service 
connection for dental trauma for the purpose of eligibility 
for outpatient dental treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran had active service from January 1951 to January 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware, which denied the claim as not well grounded.  
Subsequently, in September 2002 the claim was adjudicated and 
denied on a de novo basis, pursuant to applicable provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) and which became effective November 9, 
2000.  Implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  
Cumulatively, these essentially eliminate the requirement of 
submitting a well-grounded claim.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

At the December 2003 hearing before the undersigned traveling 
Veterans Law Judge, sitting at Wilmington, Delaware, the 
veteran and his representative stated that the record is 
incomplete because in response to a request for a copy of his 
service dental records, he was provided with a copy of only 
one page (pages 2 and 3 of the transcript of that hearing).  
As to this, a review of the service dental records discloses 
the presence of numerous pages of dental records covering a 
span of many years.  

At the December 2003 hearing the veteran also testified that 
he had been given dentures from a private dentist, as some 
unspecified time after service, in Lancaster (pages 4 and 6 
of the transcript) as well as another set of dentures after 
military service at a dental facility in a Naval Hospital in 
Bethesda, Maryland (pages 4 and 6).  However, these records 
are not on file.  

Also, at the hearing the veteran testified that his front 
teeth were extracted while he was in Korea because some of 
the teeth were decayed but also that a front tooth was 
chipped (page 4).  Although he also testified that he had not 
been wounded in Korea and had not sustained any dental 
trauma, he did not offer an explanation as to how this tooth 
had been chipped.  

In light of due process considerations, which require at a 
minimum that the veteran receive a full copy of his service 
dental records, the case is remanded to the RO for the 
following development and consideration:  

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.   

2.  The RO must provide the veteran with a full 
set of copies of his service dental records.  

3.  The RO should request the veteran to identify 
all military medical facilities at which he 
received dental treatment after military service.  
Then, the RO should take the appropriate steps to 
obtain all postservice dental records from such 
military medical facilities.  

4.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization since military service for dental 
purposes.  Ask the veteran to execute and return 
the appropriate releases (VA Form 21-4142s) for 
the dental records of each private care provider 
since military service.

This should include, but is not limited to, all 
records from the dentist that provided him with 
dentures after military service.  

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

*This should include, but is not limited to, 
requesting that the veteran submit copies of all 
records in his possession that he has not 
previously submitted. 

5.  Thereafter, review the claims file.  If any 
development is incomplete, or if the examination 
report does not contain sufficient information, 
take corrective action before readjudication.  38 
C.F.R. § 4.2 (2003); Stegall v. West, 11 Vet. 
App. 268 (1998). 

6.  Thereafter, readjudicate the claim.  If the 
benefit sought remains denied, prepare a 
Supplemental Statement of the Case (SSOC) and 
send it to the appellant and representative.  
Also provide an appropriate period of time to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


